Case 17-11962-KJC Doc1201 Filed 06/03/19 Page1of2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
Chapter 11
AEROGROUP INTERNATIONAL, INC., et al.,!
i Case No. 17-11962 (KJC)
Debtors. : (Jointly Administered)

 

ORDER
AND NOW, this 3" day of June, 2019, it appearing that:

On March 26, 2019, I entered an Opinion and Order determining three matters arising from
the dispute between secured lenders Polk 33 Lending, LLC (“Polk”) and THL Corporate Finance,
Inc. (“THL”) regarding the distribution of auction sale proceeds from the Debtors’ March 6, 2018
sale of assets (the “Sale Proceeds Allocation Decision”).?

On April 8, 2019, Polk filed a Notice of Appeal from the Sale Proceeds Allocation
Decision.’

On May 13, 2019, I entered an Opinion and Order approving the Debtors’ Motion for
Approval of Settlement regarding adversary proceeding 18-50715, which overruled THL’s limited
objection to the motion (the “Settlement Decision”).*

On May 28, 2019, THL filed a Notice of Appeal from the Settlement Decision.*

Both the Sale Proceeds Allocation Decision and the Settlement Decision are related to an

allocation dispute between Polk and THL.

 

' The debtors in these jointly administered chapter 11 cases are Aerogroup International, Inc.,
AGI Holdco, Inc., Aerogroup International LLC, Aerogroup International Holdings LLC, Aerogroup
Retail Holdings, Inc., and Aerogroup Gift Card Company (the “Debtors”).

? DI. 1131, D.I. 1132.

> DL 1142.

4D.I. 1183, D.I. 1184.

°D.I. 1190.

 
Case 17-11962-KJC Doc1201 Filed 06/03/19 Page 2 of 2

Because “[i]t is well established that the filing of a notice of appeal divests the lower court
‘of tis control over those aspects of the case involved in the appeal,’”® it is hereby ORDERED that
this Court will take no further action on these related matters until disposition of the appeals or

resolution of the allocation dispute between Polk and THL.

 

BY THE COURT:
ain: ( AA)
KEVIN J. CA
UNITED STAT i JUDGE

 

cc: Scott D. Cousins, Esquire’

 

6 Mazzocone v. Fox, Rothschild, O’Brien, Frankel, 1995 WL 113110, *4 (E.D. Pa. Mar. 16, 1995)
(quoting Griggs V. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982).

” Counsel shall serve copies of this Order on all interested parties and file a Certificate of Service
with the Court.

 
